The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on December 19, 2018, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: December 19, 2018




                      IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE LOUIS TELERICO                                  CASE NO. 17-50236
                   Debtor                             JUDGE ALAN M KOSCHIK
                                                      CHAPTER 11

 ORDER GRANTING MOTION OF RICHARD M. OSBORNE TO EMPLOY CENTURY 21 HOMESTAR
                 AS REAL ESTATE BROKER, AS REAL ESTATE AGENT.

        The matter before the Court is the Motion of Richard M. Osborne, to employ Michelle R.

Webb and Century 21 Homestar, as real estate agent. [Doc. 290] in this case. No party having

objected to the Motion, the Court having reviewed the Motion finds the same well taken and it is

hereby GRANTED.

        The Debtor is hereby authorized to employ Michelle R. Webb and Century 21 Homestar,

3550 Lander Rd, Pepper Pike OH 216-831-9310 (“Century 21”) as his real estate agent to sell

the interest of the estate in 7357 Reynolds Road, 7347 Reynolds Road, 7325 Reynolds Road,

Vacant Lot Reynolds Road, 7319 Reynolds Road, 7317 Reynolds Road, 8724 Munson, Mentor,

Ohio (“Real Estate”).

        Professional Services to be Rendered. The professional services Century 21 shall

render consist of brokerage and marketing services incidental for the sale of the Real Estate, and

production of related documents.


17-17361-aih      Doc 315      FILED 12/19/18         ENTERED 12/20/18 09:16:44              Page 1 of 3
             Approved Arrangement for Compensation. Century 21 shall receive for broker

    services a commission of 6% of the sale price for the Real Estate (“Commission”). The

    Commission shall be earned upon the closing of any sale of any parcel of the Real Estate.

                                                             ###
    Prepared by:
    /s/ Frederic P. Schwieg, Esq.
    Frederic P. Schwieg, Esq. (0030418)
    Attorney at Law
    2705 Gibson Dr
    Rocky River, OH 44116
    (440) 499-4506
    (440) 398-0490
    fschwieg@schwieglaw.com
                    ECF Service
   Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
noland@ohioattorneygeneral.gov

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

Gregory M. Dennin on behalf of Debtor Richard M. Osborne
greg@gmdlplaw.com, djensch1@roadrunner.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com




    17-17361-aih         Doc 315        FILED 12/19/18           ENTERED 12/20/18 09:16:44      Page 2 of 3
John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
msikora@sikoralaw.com, aarasmith@sikoralaw.com;mtroha@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, kslatinsky@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com

Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
toole@buckleyking.com, young@buckleyking.com;heberlein@buckleyking.com

Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov

Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov




    17-17361-aih          Doc 315        FILED 12/19/18           ENTERED 12/20/18 09:16:44   Page 3 of 3
